Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Bruce Bower on 08/25/2022.

The application has been amended as follows: 
Claim 1, delete the phrase “the product dispensing assembly is disposed at least in part within the handle,” in lines 13-14.
Claim 11, replace the phrase “mating member” in line 16 with “projection”.
Claim 18, delete the phrase “, the product dispensing assembly disposed at least in part within the handle” in lines 10-11.

The withdrawn claims are rejoined and examined on the merits.  Thus, claims 1, 3, 5-14 and 16-23 area allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 6,595,940 to D'Alessio et al. and US 4,498,796 to Gordon et al. The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the handle further comprises a handle form and a shell, wherein the handle form comprises a handle recess defining a hollow interior, the product dispensing assembly disposed at least in part within the handle recess, and wherein the shell fits over the handle form (as in claims 1 and 18), wherein the puncturing device further comprises a projection extending from the base and secured to the product container (as in claim 11), and wherein the product container comprises a cup and a neck extending from the cup, wherein the puncturing device engages at least a portion of the neck (as in claim 21), in combination with the other structural elements or method steps as instantly recited. Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/               Primary Examiner, Art Unit 1714